t c memo united_states tax_court robert judge petitioner v commissioner of internal revenue respondent docket no 28615-07l filed date howard m koff for petitioner john r mikalchus for respondent memorandum opinion goeke judge petitioner seeks review of respondent’s determination to proceed with a proposed levy to collect income_tax liabilities for tax_year sec_2001 sec_2002 and the issue for decision is whether respondent abused his discretion in sustaining the levy for the reasons stated herein we hold that respondent abused his discretion background the parties submitted this case fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york at the time of filing his petition petitioner filed individual income_tax returns that reported tax due for the years at issue the unpaid tax resulted from insufficient estimated income_tax payments petitioner did not submit any payments with his returns in petitioner entered into and subsequently defaulted on an installment_agreement with respect to in petitioner submitted an offer-in- compromise with respect to the years at issue the internal_revenue_service irs rejected the offer-in-compromise on the basis that petitioner’s reasonable collection potential exceeded the offer in date respondent issued a notice_of_intent_to_levy for the years at issue at that time petitioner had unpaid assessments in excess of dollar_figure plus accrued interest for the years at issue petitioner timely requested a collection_due_process_hearing cdp hearing and indicated that he would pursue an installment_agreement or an offer-in-compromise the appeals_office requested that petitioner provide a completed form 433-a 1all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code collection information statement for wage earners and self- employed individuals petitioner submitted a form 433-a to the appeals_office on date upon receipt of the form 433-a the appeals_office assigned the case to a settlement officer in date the appeals_office discovered that the settlement officer had not received the case file because the file was apparently delivered to an incorrect address once he received the case file the settlement officer could not find the form 433-a in an date letter the settlement officer requested that petitioner submit a form 433-a a signed return and proof of estimated_tax payments within days ie by date the settlement officer did not inform petitioner that he could not find the form 433-a petitioner had previously submitted petitioner had filed his return electronically before the date of this letter on date the settlement officer held a telephone conference with petitioner’s representative during the hearing petitioner’s representative stated that petitioner sent the requested document sec_2 days before but the settlement officer had not received the documents petitioner’s representative stated that he believed petitioner’s income was overstated on the form 433-a and requested a brief extension of time to prepare a revised form 433-a petitioner’s representative also stated that petitioner qualified for an offer-in-compromise the settlement officer denied the request for an extension shortly after the hearing the settlement officer received the form 433-a and the return during the cdp hearing petitioner did not challenge the underlying tax_liabilities for through on date respondent issued a notice_of_determination sustaining the levy for the years at issue discussion petitioner argues that the settlement officer abused his discretion because he refused to grant a brief extension of time for petitioner to submit a revised form 433-a to correct his income information because petitioner does not dispute the underlying tax_liabilities we review respondent’s determination sustaining the collection action for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion occurs when the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir at a cdp hearing a taxpayer may raise any relevant issue relating to the collection action including challenges to the appropriateness of the collection actions and possible collection alternatives sec_6330 following the hearing the appeals officer must determine whether the collection action should proceed the appeals officer must consider whether the requirements of applicable law and administrative procedure have been met any issues the taxpayer raised and whether the collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 it is not an abuse_of_discretion for an appeals officer to sustain a collection action on the basis of a taxpayer’s failure to submit requested financial information see cavazos v commissioner tcmemo_2008_257 chandler v commissioner tcmemo_2005_99 respondent argues that the settlement officer did not abuse his discretion because petitioner failed to provide the financial information necessary to consider collection alternatives the record clearly establishes otherwise the settlement officer denied petitioner’s request for a brief extension at the hearing on the ground that petitioner failed to provide a form 433-a before the october deadline which is clearly incorrect because petitioner provided a form 433-a to the appeals_office in date months before the hearing the appeals_office misplaced petitioner’s form 433-a but the 2in the attachment to the notice_of_determination the settlement officer justified his denial of a brief extension as follows the information was to be submitted by october 25th and still not received further extension was denied settlement officer never informed petitioner of this fact the settlement officer’s basis for denying petitioner’s request for a brief extension ie petitioner’s failure to provide a form 433-a before the hearing is contrary to the facts in the record accordingly we hold that he abused his discretion in denying a brief extension and sustaining the levy in denying a brief extension the settlement officer also failed to consider that petitioner resubmitted the form 433-a at the settlement officer’s request on date the settlement officer had not received petitioner’s second submission of the form 433-a before the cdp hearing on date the settlement officer knew petitioner had sent it and he received the form 433-a shortly after the hearing the record does not establish the date the settlement officer received the form 433-a or whether he received the form before the issuance of the notice_of_determination on date however the settlement officer denied petitioner’s request for a brief extension on the basis that he did not receive the form 433-a by the october deadline this short delay in petitioner’s submission of the second form 433-a does not justify respondent’s sustaining the levy without granting a brief extension for petitioner to revise his income information especially in view of the fact that the settlement officer failed to acknowledge that the appeals_office lost petitioner’s first form 433-a submitted months before the cdp hearing respondent contends that the settlement officer could not have considered the form 433-a because it was incorrect the record supports petitioner’s claim that his income information was overstated on the second form 433-a that petitioner submitted the second form 433-a listed petitioner’s monthly net business income as nearly double his net profit from his business reported on his schedule c profit or loss from business in view of this clear inconsistency and the fact that the appeals_office lost petitioner’s first form 433-a we believe that it was unreasonable for the settlement officer to refuse to grant petitioner a brief extension irrespective of whether or not the form 433-a was correct the record establishes that the settlement officer did not make any determination based on the financial information petitioner provided as sec_6330 requires sec_6330 requires the settlement officer to consider information the taxpayer presented the settlement officer did not make any determination based upon the information petitioner provided regarding petitioner’s ability to pay the tax_liabilities or whether he would qualify for collection alternatives such as an offer-in- compromise see crisan v commissioner tcmemo_2003_318 schulman v commissioner tcmemo_2002_129 the settlement officer could not have done so when he decided at the cdp hearing to deny the extension because the appeals_office misplaced the form 433-a petitioner sent in date and the settlement officer had not yet received the second form 433-a petitioner sent days before the hearing respondent also argues that petitioner failed to provide an offer-in-compromise before the cdp hearing the settlement officer did not request that petitioner submit an offer-in- compromise before the cdp hearing date nor did the settlement officer base his decision to deny a brief extension on the fact that petitioner did not provide an offer-in-compromise before the cdp hearing respondent argues that the settlement officer reasonably determined that collection alternatives would be ineffective on the basis of the defaulted installment_agreement and previously rejected offer-in-compromise however the record does not indicate that the settlement officer considered these past collection alternatives when making his determination we hold that the settlement officer’s refusal to grant a brief extension for petitioner to correct the income information on his form 433-a was an abuse_of_discretion and denied petitioner his right to a fair hearing petitioner’s past cooperation with the appeals_office persuades us that he would have timely submitted the revised financial information if granted an extension petitioner had not previously requested an extension and had cooperated with the appeals_office cf roman v commissioner tcmemo_2004_20 taxpayer received repeated extensions and still failed to provide the requested information rodriguez v commissioner tcmemo_2003_153 same accordingly we shall remand this matter for the appeals_office to consider an offer-in-compromise or other collection alternative to reflect the foregoing an appropriate order will be issued
